Citation Nr: 1242249	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-33 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg Florida.  


FINDINGS OF FACT

1.  Bilateral hearing loss was noted at the time of examination for entry into active military duty.

2.  No increase in bilateral hearing loss is shown over the course of service.

3.  The Veteran's tinnitus did not clearly and unmistakably exist prior to active service and resolving reasonable doubt in his favor, his current tinnitus is of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss, to include on the basis of aggravation, have not been met.  38 U.S.C.A. §§ 1110, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.306(a), 3.307, 3.309 (2011).

2.  The presumption of soundness at entrance into service for tinnitus is not rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b)(2011).
 
3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1153, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306(a) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96 ; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112(1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.)

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 . 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

The provisions of 38 U.S.C.A. § 1153 provide criteria for determining when a pre-existing disability has been aggravated.  Under the statute: 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153. 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

VA's implementing regulation provides that: 

(a) General.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

(b) Wartime service; peacetime service after December 31, 1946.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 

(1) The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 

(2) Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service. The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability. 

38 C.F.R. § 3.306(b).

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b). 

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists.  In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 . 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 .

The Board notes that prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records.  After that date, they were reported in ISO-ANSI standards.  In order to facilitate data comparison, the ASA standards measured for tests prior to October 31, 1967 have been converted to ISO-ANSI standards as shown below. 

A review of the record reveals that at the time of the Veteran's October 1963 service pre-enlistment examination, he was noted to have decibel level readings of 5, 0, 15, 35, and 25 in the right ear and 0, 0, 20, 35, and 35 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:  decibel level readings of 20, 10, 25, 45, and 30 in the right ear and 15,10, 30, 45, and 40 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.

The Veteran's physical profile listed "2" under H, signifying a hearing loss.  

At the time of a December 1963 audiological evaluation, coinciding with the Veteran's entrance into service, he was noted to have decibel level readings of 0, -5, 20, 25, and 25, in the right ear and 0, 5, 35, 35, and 35 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:  decibel level readings of 15, 5, 30, 35, and 30 in the right ear and 15, 15, 45, 45, and 40 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

There were no complaints of hearing loss in service.  The Board does note that on a June 1965 physical profile report, relating to a pilonidal abscess, the Veteran was again noted to have a "2" reading under "H", relating to PUHLES, again demonstrating that hearing loss was present.  

At the time of the Veteran's December 1965 service separation examination, normal findings were reported for the ears.  Audiological examination performed at that time revealed decibel level readings of 5, 0, 0,-, and 10, in the right ear and 0, 0, 5,  -, and 10, in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:  decibel level readings of 15, 10, 10, -, and 15 in the right ear and 15, 10, 15, -, and 15 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.

On his service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had ear trouble, providing highly probative factual evidence against his own claim.

The record does not contain any complaints or findings of hearing loss or tinnitus in close proximity to the Veteran's period of service.  

In September 2009, the Veteran requested service connection for bilateral hearing loss and tinnitus.  In conjunction with his claim, the Veteran submitted the results of an October 2007 private audiogram revealing decibel level readings of 45, 55, 65, 65, and 65 in the right ear and 35, 45, 70, 65, and 65 in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz.  Speech discrimination was 92 percent in the left and right ear.  The physician rendered diagnoses of moderate to severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  

In conjunction with his claim, the Veteran was afforded a VA examination in December 2009.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner noted that the Veteran reported a history of noise exposure to gunfire, aircraft, and machinery noise during his military career.  He denied any occupational or recreational noise exposure.  The examiner indicated that the Veteran did not report the presence of tinnitus.  Audiological evaluation revealed decibel level readings of 40, 50, 65, 60, and 65 in the right ear and 30, 45, 65, 55, and 55 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech discrimination was 96 percent in the right ear and 88 percent in the left ear.  The examiner rendered diagnoses of normal to moderately severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  

The examiner stated that hearing loss and tinnitus were not caused by inservice noise exposure.  The examiner observed that the Veteran's December 1965 audiogram revealed normal hearing for both ears.  As to the Veteran's tinnitus claim, the examiner stated that the Veteran did not report having tinnitus at the time of the examination.  The examiner indicated that based on the audiometric results and the Veteran's history of military noise exposure, hearing loss and subjective tinnitus were not attributable to acoustic trauma while in military service, providing more evidence against this claim.   

In a May 2010 letter, the Veteran's private physician, G. S., M.D., indicated that the Veteran suffered from tinnitus and bilateral hearing loss.  He stated that it was his opinion that these conditions could possibly be caused by exposure to aircraft and infantry noise while in the military.  

In his August 2010 substantive appeal, the Veteran indicated that it was his belief that the evidence of record supported his claims for tinnitus and hearing loss. 

In September 2010, the Veteran submitted a September 2010 letter from J. R., AuD.  In her letter, Dr. R. indicated that the Veteran had been a patient of theirs for awhile and wore hearing aids.  She stated that the Veteran had severe permanent nerve hearing loss.  Dr. R. noted that it was possible that the Veteran's hearing loss was caused by noise exposure and this may have happened in the past.  The Board observes that although this statement was received following the issuance of the July 2010 statement of the case, the Veteran's representative, in her October 2011 written argument, indicated that they were waiving regional office review of the statement.  Thus , the Board may consider this statement in the first instance.

With regard to the Veteran's claim of service for hearing loss, the Board notes that the Veteran's bilateral hearing loss clearly preexisted service.  The Veteran was noted to have hearing loss for VA rating purposes at the time of his October 1963 pre-enlistment examination and on the December 1963 audiologic examination performed in conjunction with his entrance into service.  

Moreover, the Veteran was noted to have a score of "2" as it related to his hearing on his enlistment physical profile, demonstrating a hearing loss.  

Thus, the governing question is whether the Veteran's hearing loss, which preexisted service, was permanently chronically aggravated beyond the natural progress of the condition during military service, or if in-service symptoms represented an acute and temporary exacerbation.

While the Board does not doubt that the Veteran was exposed to acoustic trauma in service, there is no indication that the Veteran reported having hearing problems during his period of service nor were there any findings relating to his hearing loss during his period of active duty.  Moreover, the Veteran did not report having hearing/ear problems on his service separation report of medical history and the audiological evaluation performed in conjunction with his December 1965 service separation examination actually showed improvement with regard to his hearing at all reported levels and no hearing loss for VA rating purposes.  

Although the Veteran has indicated that it is his belief that his current hearing loss is related to his period of service, as noted above, he is not qualified to render such an opinion.  Moreover, on his service separation report of medical history, the Veteran checked the "no" boxes when asked if he had any ear problems and made no reference to hearing problems at the time of his separation from service.  

The Board does note that Dr. S, in his May 2010 letter, stated that the Veteran's hearing loss could possibly be caused by exposure to aircraft and infantry noise while in the military.  Dr. S. does not address the inservice findings, which showed a hearing loss at entrance and normal hearing at separation.  Moreover, medical evidence that is speculative, general or inconclusive in nature cannot support a claim and "may" or "may not" language has been found insufficient to support a claim for service connection.  See Bloom v. West, 12 Vet. App. 185 (1999); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Likewise, the September 2010 statement from the Dr. R. that it was possible that the Veteran's hearing loss was caused by noise exposure and this may have happened in the past is also insufficient to support a claim for service connection.  Dr. R. also does not reference the Veteran's period of service in her report.  

Furthermore, the VA examiner, when indicating that the Veteran's current hearing loss is not related to his period of service, noted the findings at the time of the service separation examination as the rationale to support his opinion.  In addition, his opinion was rendered following a thorough examination of the Veteran and a comprehensive review of the claims folder.  In this regard, the Board finds that this opinion is the most probative evidence of record.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, the doctrine of reasonable doubt is not for application, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

With regard to the Veteran's claim of service connection for tinnitus, the evidence is somewhat less clear, while there is significant evidence against the Veteran's claim hearing loss claim above, including the Veteran's own statements (as cited above), as there is not clear and unmistakable evidence that the Veteran's tinnitus existed prior to service, the presumption of soundness has not been rebutted.  Thus, the Veteran must be considered as having been in sound condition at the time of his entrance into service as it relates to tinnitus.  The Board further notes that tinnitus was not found in close proximity to the Veteran's entrance into service and that the Veteran was specifically found to not have tinnitus at the time of the December 2009 VA examination.  

However, the Veteran has reported having tinnitus since the date of his separation from service.  Moreover, his private physicians have noted the presence of tinnitus in their reports.  Furthermore, while the examiner indicated that the Veteran did not have tinnitus at the time of the examination, he did observe that the Veteran had been exposed to acoustic trauma in service.  Although the VA examiner stated that tinnitus was not related to service, this was based upon his finding that the Veteran did not report having tinnitus at the time of the examination, which is not corroborated by the other evidence of record, in that the Veteran has reported having tinnitus and that tinnitus has been noted by his treating physicians.  

In this case, the Board has no reason to doubt the Veteran's reports of continuity of symptomatology since service.  After the required application of the presumption of sound condition as it relates to tinnitus upon entry into active service; the objective findings noted above; and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current tinnitus is of service origin.  

Accordingly, entitlement to service connection for tinnitus is warranted.



Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in a September 2009 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession.  The Veteran was also notified of the effective date and disability rating elements in the September 2009 letter.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

As to the necessity for an examination, the Board notes that the Veteran was afforded a VA examination in December 2009.  The examination report provided sufficient information to properly address the Veteran's claim.  Moreover, there is other evidence of record sufficient to properly address the Veteran's claim. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and was given a opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


